Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00834-CV

                              IN THE MATTER OF R.I.C.

                    From the 436th District Court, Bexar County, Texas
                             Trial Court No. 2018JUV01596
                          Honorable Lisa Jarrett, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED February 19, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice